Prospectus supplement July 21, 2010 Putnam Convertible Income-Growth Trust Putnam High Yield Trust Putnam Floating Rate Income Fund Putnam Capital Opportunities Fund Putnam Tax-Free High Yield Fund Putnam Small Cap Growth Fund Putnam High Yield Advantage Fund Putnam Small Cap Value Fund The prospectuses for the funds listed above are supplemented as follows: 1. The sections How do I sell or exchange fund shares? and Policy on excessive short-term trading (and, in the case of Putnam Small Cap Growth Fund only, the section Fund summary  Costs associated with your investment ) are supplemented to reflect that shares of the fund purchased on or after August 2, 2010 are subject to the 1% short-term trading fee (also known as a redemption fee) described in the prospectus if sold or exchanged within the following period of time after purchase, rather than the period stated in the prospectus: Putnam Convertible Income-Growth Trust 30 days Putnam Floating Rate Income Fund 30 days Putnam Tax-Free High Yield Fund 30 days Putnam High Yield Advantage Fund 30 days Putnam High Yield Trust 30 days Putnam Capital Opportunities Fund 60 days Putnam Small Cap Growth Fund 60 days Putnam Small Cap Value Fund 60 days 2. The section Policy on excessive short-term trading  Short-term trading fee is supplemented to reflect that the short-term trading fee does not apply to redemptions from certain wrap accounts, or to automatic rebalancing arrangements, with respect to which Putnam Retail Management and a dealer have entered into an agreement. PUTNAM INVESTMENTS 262900 7/10
